Exhibit 10.2

FEE LETTER
AMENDMENT NO. 1

Dated as of May 13, 2013

To Citicorp USA, Inc.

Ladies and Gentlemen:

          Reference is made to the Letter Agreement, dated as of May 7, 2013 (as
amended, modified or supplemented as of the date hereof, the “Fee Letter”),
between XLIT LTD., an exempted company incorporated in the Cayman Islands with
limited liability (the “Company”), and Citicorp USA, Inc. (“CUSA”), which was
entered into in connection with the Credit Agreement, dated as of May 7, 2013
(as amended, modified or supplemented as of the date hereof, the “Credit
Agreement”), among the Company, the Lenders party thereto (the “Lenders”) and
CUSA, as Administrative Agent (in such capacity the “Administrative Agent”), and
as issuing lender. Capitalized terms used herein and not otherwise defined
herein have the meanings given such terms in the Credit Agreement.

          The Company hereby requests that the Fee Letter be amended as provided
below.

          Section 1. Fee Letter Amendment. The parties agree that, effective as
of the date of this Fee Letter Amendment No. 1 (this “Fee Letter Amendment
No.1”) and upon execution by CUSA of this Fee Letter Amendment No. 1 and the
delivery of an executed counterpart hereof to the Company, Section 1 of the Fee
Letter is amended and restated in its entirety to read as follows:

           “Section 1. Facility Fee. The Company agrees to pay to the
Administrative Agent a facility fee (the “Facility Fee”) (which fee, once paid,
will be nonrefundable under any circumstances except for manifest error by CUSA
and not subject to counterclaim or set-off for, or otherwise affected by, any
claim or dispute relating to any other matter) that (i) shall accrue at the rate
of 0.71% per annum on the aggregate amount of the Commitments in effect from
time to time (whether used or unused) during the period from and including May
7, 2013 to but excluding May 13, 2013 and (ii) shall accrue at the rate of 0.70%
per annum on the aggregate amount of the Commitments in effect from time to time
during the period from and including May 13, 2013 to and including the date the
Commitments are terminated on the Commitment Termination Date or in accordance
with Article VIII of the Credit Agreement; provided that, if any Lender
continues to have any Credit Exposure after the date the Commitments are
terminated, then the Facility Fee shall also accrue on the daily amount of such
Lender’s Credit Exposure from but excluding the date the Commitments are
terminated to and including the date on which such Lender ceases to have any
Credit Exposure. Accrued Facility Fees shall be payable in arrears on the 20th
day of March, June, September and December of each year and on the date on which
the Commitments are terminated, commencing on the first such date to occur after
the date hereof; provided that any Facility Fees accruing after the date on
which the

--------------------------------------------------------------------------------



2

Commitments terminated shall be payable on demand. The Facility Fees payable
shall be computed for the actual days elapsed (including the first day but
excluding the last day) based on a year of 360 days.”

          Section 2. Effect on the Fee Letter. The execution, delivery and
effectiveness of this Fee Letter Amendment No. 1 shall not operate as a waiver
of any right, power or remedy of CUSA under the Fee Letter, nor constitute a
waiver of any provision of the Fee Letter. Except as expressly amended above,
the Fee Letter is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed. This Fee Letter Amendment No. 1
shall be binding on the parties hereto and their respective successors and
permitted assigns under the Credit Agreement.

          Section 3. Costs, Expenses and Taxes. The Company agrees to pay on
demand all reasonable out of pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this Fee
Letter Amendment No. 1 and any other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto, and all
reasonable costs and expenses (including, without limitation, counsel fees and
expenses), if any, in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Fee Letter Amendment No.
1.

          Section 4. Miscellaneous. This Fee Letter Amendment No. 1 shall
constitute a Credit Document and be subject to the provisions of Sections 3 and
4 of the Fee Letter, each of which is incorporated by reference herein, mutatis
mutandis.

          If you consent and agree to the foregoing, please evidence such
consent and agreement by (i) executing and returning a counterpart to this Fee
Letter Amendment No. 1 by facsimile or e-mail to William Westbrook (fax no.
404-572-5100 / e-mail: wwestbrook@kslaw.com) and (ii) promptly thereafter
executing and returning three original counterparts to this Fee Letter Amendment
No. 1 by overnight mail to King & Spalding LLP, 1180 Peachtree Street, NE,
Atlanta, GA, 30309, Attention: William Westbrook.

[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------




 

 

 

 

Very truly yours,

 

 

 

XLIT LTD.

 

 

 

By:

/s/ Simon Rich

 

 

 

 

 

  Name: Simon Rich

 

 

  Title: Director

[Signature Page to the Fee Letter Amendment No. 1]

--------------------------------------------------------------------------------



4

 

 

 

The undersigned hereby consents

and agrees to the foregoing:

 

CITICORP USA, INC.

 

By:

 /s/ Jeroen Fikke

 

 

 

 

 

Name: Jeroen Fikke

 

Title: Vice President & Managing Director

[Signature Page to the Fee Letter Amendment No. 1]

--------------------------------------------------------------------------------